UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012. Or ¨Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period From to . Commission file number 000-54044 USA Synthetic Fuel Corporation (Exact name of registrant as specified in its charter) Delaware 13-3995258 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 312 Walnut Street, Suite 1600, Cincinnati, Ohio 45202 (Address of Principal Executive Offices, Including Zip Code) (513) 762-7870 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), Yes x No ¨ and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).* Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x There were 77,082,390 shares of the Registrant’s Common Stock issued and outstanding on June 30, 2012. USA Synthetic Fuel Corporation Index to Form 10-Q Part I. Financial Information Item 1 Financial Statements and notes (unaudited) 3 Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011 4 Consolidated Statements of Operations for the three months ended June 30, 2012 and prior periods. 5 Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and prior periods. 6 Notes to Consolidated Financial Statements 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3 Quantitative and Qualitative Disclosures About Market Risk 19 Item 4T Controls and Procedures 19 Part II. Other Information Item 1 Legal Proceedings 20 Item 1A Risk Factors 20 Item 2 Unregistered Sales of Equity Securities and use of Proceeds 21 Item 3 Defaults Upon Senior Securities 21 Item 4 Mine Safety Disclosures 21 Item 5 Other Information 21 Item 6 Exhibits 22 SIGNATURES 23 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission and, therefore, do not include all information and footnotes necessary for a complete presentation of our financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. 3 USA SYNTHETIC FUEL CORPORATION (A Development Stage Company) Consolidated Balance Sheets (Unaudited) Assets June 30, December 31, (unaudited) (audited) Current Assets Cash $ $ Prepaid Expense - Total Current Assets Property, Plant & Equipment Lima Property Impairment Reserve ) ) Property, Plant & Equipment, Net - - Other Assets BOE Energy 1 1 Total Other Assets 1 1 Total Assets $ $ Liabilities Current Liabilities Accounts Payable $ $ Advances from Related Parties Accrued Expenses - Accrued Interest, Note - Payroll Liabilities Notes Payable Note Payable, related party - Derivative Liability - Total Current Liabilities Deficit USA Stockholders’ Deficit Preferred stock, $0.0001 par value, 9,925,153shares authorized, none issued or outstanding − − Series A super voting preferred stock, $0.0001 par value, 2 sharesauthorized, none issued and outstanding − − Series B preferred stock, $0.0001 par value, 74,845 shares authorized, none issued or outstanding − − Common stock, $0.0001par value, 300,000,000 shares authorized 77,082,390 and 76,425,248 shares issued and outstanding, respectively Additional paid-in-capital Deficit accumulated during the development stage ) ) Total USA Stockholders’ Deficit ) ) Non-Controlling interest 1 1 Total Deficit ) ) Total Liabilities and Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements 4 USA SYNTHETIC FUEL CORPORATION (A Development Stage Company) Consolidated StatementsofOperations (Unaudited) Cumulative Total Three Months Three Months Six Months Six Months November 30, Ended Ended Ended Ended (Inception) to June 30, 2012 June 30,2011 June 30, 2012 June 30,2011 June 30, 2012 Operating Expenses General and Administrative Expenses $ Impairment Expense − Net (loss) from Operation before Taxes ) Other Income − − Derivative expense ) − ) − ) Interest Expense ) Provision for Income Taxes − Net (loss) $ ) $ ) $ ) $ ) $ ) Net Loss Per Common Share – Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements 5 USA SYNTHETIC FUEL CORPORATION (A Development Stage Company) Consolidated Statements of Cash Flows (Unaudited) Six Six Cumulative Total Months Months November 30, Ended Ended 2009 (Inception) June 30, June 30, To June 30, 2012 CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) $ ) $ ) $ ) Adjustment to reconcile net loss to net cash Used in operating activities: Employee Stock Compensation − - Stock Warrant Expense − - − Stock issued for services − Expenses paid by shareholder − - Impairment Expense − - Change in operating liabilities: Prepaid expense ) ) Accounts payable Accrued Expenses ) ) − Payroll liabilities Accrued Interest Net Cash (used) in operating activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock − − Advance from related parties Derivative expense − Note payable, related party − Notes payable − Net cash provided by financing activities Net increase (decrease) in cash 7 Cash at beginning of the period 40 − Cash at end of period $ $
